Exhibit 10.4

 

TWELFTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AGREEMENT

 

This Twelfth Amendment (this “Amendment”) is made as of February 29, 2008
between CHASE CORPORATION (the “Borrower”) and BANK OF AMERICA, N.A., a national
banking association as successor by merger to Fleet National Bank (the “Bank”).

 

RECITALS

 

A.            The Bank and the Borrower entered into a First Amended and
Restated Loan Agreement dated as of October 31, 2001, as amended (the “Loan
Agreement”), providing for revolving loans by the Bank to the Borrower and for
various term loans by the Bank to the Borrower.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Loan
Agreement.

 

B.            The Borrower desires to extend the Expiration Date of the
Revolving Commitment.

 

C.            Subject to certain terms and conditions, the Bank is willing to
agree to extend the Expiration Date, as hereinafter expressly set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendments to Loan Agreement.  Section 7.1 of the Loan Agreement
is amended by amending the definition of “Expiration Date as set forth below:

 

“Expiration Date” – March 31, 2011.

 

2.             No Further Amendments.  Except as specifically amended hereby,
the Loan Agreement shall remain otherwise unmodified and in full force and
effect and is hereby ratified and affirmed in all respects.

 

3.             Certain Representations of the Borrower.  As a material
inducement to the Bank to enter into this Amendment, the Borrower represents and
warrants to the Bank, after giving effect to this Amendment, as follows:

 

(a)     The execution and delivery of this Amendment has been duly authorized by
all requisite corporate action on the part of the Borrower and will not violate
any provision of law, any order, judgment or decree of any court or other agency
of government, or the articles or by-laws of the Borrower or any indenture,
agreement or other instrument to which the Borrower is bound, or be in conflict
with, or result in a breach of, or constitute (with due notice or lapse of time
or both) a default under, or result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever upon any of the

 

--------------------------------------------------------------------------------


 

property or assets of the Borrower pursuant to, any such indenture, agreement or
instrument.

 

(b)     The representations and warranties contained in the Loan Agreement are
true and correct in all material respects on and as of the date of this
Amendment as though made at and as of such date (except to the extent that such
representations and warranties expressly relate to an earlier date or except to
the extent variations therefrom have been permitted under the terms of the Loan
Agreement or otherwise permitted in writing by the Bank).  No material adverse
change has occurred in the assets, liabilities, financial condition, business or
prospects of the Borrower from that disclosed in the annual certified financial
statements most recently furnished to the Bank.  No event of default or
condition or event that, but for the requirement that time elapse or notice be
given or both, would constitute an event of default, has occurred or is
continuing.

 

(c)     This Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights and remedies of creditors generally or the application of
principles of equity, whether in any action at law or proceeding in equity, and
subject to the availability of the remedy of specific performance or of any
other equitable remedy or relief to enforce any right thereunder.

 

4.             Conditions.  The willingness of the Bank to agree to the
foregoing is subject to the following conditions:

 

(a)   The Borrower shall have executed and delivered to the Bank (or shall have
caused to be executed and delivered to the Bank by the appropriate persons) the
following:

 

(i)      This Amendment and

 

(ii)     Such other supporting documents and certificates as the Bank or its
counsel may reasonably request.

 

(b)     All legal matters incident to the transactions contemplated hereby shall
be satisfactory to counsel for the Bank.

 

5.                    Miscellaneous.

 

(a)   This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

 

(b)   This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate

 

2

--------------------------------------------------------------------------------


 

counterparts hereof, all of which counterparts shall together constitute one and
the same agreement.

 

IN WITNESS WHEREOF, the Bank and the Borrower have caused this Amendment to be
duly executed as a sealed instrument by their duly authorized representatives,
all as of the date and year first above written.

 

 

CHASE CORPORATION

 

 

 

By:

/s/ Kenneth L. Dumas

 

 

Name: Kenneth L Dumas

 

 

Title: CFO & Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Peter McCarthy

 

 

Name: Peter McCarthy

 

 

Title: Senior Vice President

 

3

--------------------------------------------------------------------------------